Citation Nr: 1436216	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lung disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Board hearing held at the Board's offices in Washington, DC in November 2012. 

In a February 4, 2013, decision, the Board denied service connection for lung disability.  The Veteran appealed the February 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted a Joint Motion for Remand filed by the parties to the action, and vacated the February 2013 decision.  The matter has now returned to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In essence, the Joint Motion for Remand filed by the parties took issue with the Board's analysis of the evidence concerning whether the Veteran temporarily served in the engine room on the U.S.S. Tarawa (CV 40).  He contends that through the alleged temporary assignment to the engine room, he was exposed to asbestos, from which he believes he developed his current lung disorder.

A primary focus of the Joint Motion is on the significance of a Standard Leave Form for the Veteran dated August 1, 1951, and submitted by the former representative.  The form shows that the Veteran was approved for a short period of leave, and indicates that at that time, he was assigned to Division "M".  The Veteran believes that the "M" in some way signifies service in the Number 1 Engine Room of the vessel.

As the parties to the Joint Motion went to lengths to maintain that the Board does not have the necessary information to extrapolate the meaning of the "M" on the leave form, the Board finds that additional development is required prior to further adjudication of this appeal.  Specifically, the Board finds that copies of the Standard Leave Form and the Veteran's service personnel records should be forwarded to the service department for an explanation of the significance of the notations at issue.

In addition, the representative in May 2014 suggested attempting to obtain the U.S.S. Tarawa's personnel records to research any reference to the Veteran.  The Board finds that such records, if existing, would be relevant.  

The representative also requested that VA obtain the personnel records of certain individuals mentioned by the Veteran, in the belief that if the records of those individuals showed service in an engine room, this would corroborate the Veteran's account.  The Board is unpersuaded that such records would shed any light as to the Veteran's assigned duties and locations in service, and finds that such records thus are not relevant for the purpose of VA's duty to assist.  The representative is free to obtain and submit those records if he desires.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the appropriate division of the Department of the Navy or other service department and provide that agency with a copy of the Veteran's Standard Leave Form dated August 1, 1951, and his service personnel records.  The above records should be redacted only to the extent necessary to remove personally identifiable information.  The RO should request that the agency review the form and answer the following questions:

A.  Does the reference to Division "M" on the August 1, 1951, Standard Leave Form signify "Main-Space (engine room)"?

B.  Does the reference to Division "M" on the August 1, 1951, Standard Leave Form otherwise establish or suggest that the Veteran was assigned temporarily or otherwise to an engine room on the U.S.S. Tarawa (CV 40)?

C.  Does the reference to Division "M" on the August 1, 1951, Standard Leave Form establish or suggest the Veteran was assigned to a Machinist Division or the duties of a Machinist Mate on the U.S.S. Tarawa (CV 40)?

D.  Does the reference to Division "M" on the August 1, 1951, Standard Leave Form establish or suggest the Veteran was assigned to Main Propulsion (Engineering) on the U.S.S. Tarawa (CV 40)?  If so, was Main Propulsion (Engineering) located in the engine room of the vessel?

E.  Is there any information on the August 1, 1951, Standard Leave Form or the service personnel records establishing or suggesting that the Veteran was assigned duties in an engine room of the U.S.S. Tarawa (CV 40), even if on a temporary basis?

2.  The RO should also contact the service department or other appropriate agency and attempt to obtain any personnel logs, if existing, specific to the vessel U.S.S. Tarawa (CV 40) for the period from October 1950 to November 1953 showing duty assignments aboard the vessel.  Alternatively, the responding service department or agency can research the personnel logs and summarize any references to the Veteran.

3.  Thereafter the RO should undertake any other indicated development, to include a VA examination if deemed necessary.  The RO should then prepare a new rating decision and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case and provide the appellant an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 




	
(CONTINUED ON THE NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

